PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/781,389
Filing Date: 4 Jun 2018
Appellant(s): HARTMANN et al.



__________________
Nicholas P. Schmidbauer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that the rejection of independent claim 14 fails to consider the
“inventive concept as a whole and therefore fails to properly evaluate the obviousness of the claimed
invention as a whole” (page 10 of Appeal Brief). Appellant further argues that “hindsight is used to work backward from the inventive concept”, and “without the pending specification, a person skilled in the art would have no reason to combine the components of the prior art as in the previous Office Action” (page 10 of Appeal Brief).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Each of the references teaches a well-known concept in the art with an established reason for making the combination. Hottinger teaches the specific material used, which provides stability and cushioning. Finkelstein teaches the size of the plastic bodies, which provides specific support characteristics to the sole. Cooper teaches a transparent or translucent outsole, which enables viewing of the sole material within the outsole cavity. Westmoreland teaches lace receiving openings on an upper, which allows the upper to be tightened and loosened around a wearer’s foot. Each of these teachings relates to the materials used (which are known materials in the art), or to very well-known concepts within footwear, including providing a transparent outsole or including lace openings in the upper (please note the prior art made of record in the Office Action dated 01/07/2021, which show a number of different transparent shoe soles in the prior art).
Appellant argues that “the claimed invention of independent claim 14 provides a shoe with a dynamic cushioning system that can be seen, observed, and explored by a user or another while actively using the shoe”, and provides a number of advantages and applications of this inventive concept (page 9 of the Appeal Brief). However, it is noted that these advantages and applications are not discussed in the original specification. The original specification only mentions the transparent regions of the midsole once, in the context of seeing the plastic bodies from the outside of the shoe (page 9, lines 18-19 of the original specification). A transparent or translucent sole, which enables viewing of the sole material within a sole cavity from outside of the shoe is clearly taught by Cooper.

Appellant argues that “the Office's interpretation of the law is incorrect because it fails to consider the secondary evidence and fails to properly evaluate the obviousness of the claimed invention as a whole in view of the totality of the evidence” (page 11 of the Appeal Brief). However, the secondary evidence referenced by Appellant has not been entered and has not been considered. The declaration and secondary evidence submitted on 04/20/2021 were filed after final action and were not entered because Appellant failed to provide a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented (see Advisory Action mailed 05/03/2021). 
 It is further noted that the declaration submitted on 04/20/2021 is merely a list of references, and does not present any additional explanation regarding the attached documents. Therefore, no nexus is established between the claimed invention and the secondary evidence. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHARON M PRANGE/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        11/19/2021

Conferees:
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
/JULIE K BROCKETTI/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.